                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 PAUL DEAN NEWCOMB, JR.,

                Plaintiff,

                       v.                              CAUSE NO. 3:19-CV-1205-JD-MGG

 C. BAILEY,

                Defendant.

                                  OPINION AND ORDER

       Paul Dean Newcomb, Jr., a prisoner without a lawyer, filed a motion asking for a

preliminary injunction preventing the defendants “from harassing, threatening,

contacting, using any form of retaliation, mental abuse, or mental anguish against

towards plaintiff or property legal material.” ECF 7 at 1. When he filed this lawsuit, he

named twelve defendants. See ECF 1. However, when it was screened, eleven

defendants were dismissed. ECF 5. Newcomb is only proceeding “against Officer C.

Bailey in an individual capacity for compensatory and punitive damages for

encouraging gang members to steal from, attack, and kill him by threatening him,

insulting his sex organs, trafficking drugs, and having sex with other inmates from

March 30, 2019, to August 28, 2019 . . ..” Id. at 4.

       “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). To obtain a preliminary

injunction, the moving party must show (1) he will suffer irreparable harm before the
final resolution of his claims; (2) available remedies at law are inadequate; and (3) he

has a likelihood of success on the merits. See BBL, Inc. v. City of Angola, 809 F.3d 317,

323–24 (7th Cir. 2015).

       Here, Newcomb has no chance of success on the merits in this lawsuit because

the relief he is seeking is outside the scope of this case which is limited to a claim

against a single person for monetary damages based on past events which ended over

six months ago. Moreover, Newcomb makes no specific allegation about anything that

Officer C. Bailey is currently doing which places him in immediate danger.

       To the extent he fears for his safety today and is seeking protective custody, such

a claim must be brought in a separate lawsuit against the Warden in his official capacity

because “the warden . . . is a proper defendant [for] injunctive relief [and is] responsible

for ensuring that any injunctive relief is carried out.” Gonzalez v. Feinerman, 663 F.3d

311, 315 (7th Cir. 2011). The court could construe this motion as a new lawsuit for such

relief, but as presented, Newcomb has not provided sufficient facts to warrant

injunctive relief. He alleges he may be charged with false conduct reports and placed in

segregation, but that would remove him from contact with other inmates whom he

alleges are extorting him for money and commissary. He speculates he may be stabbed,

but he has not provided the details necessary to state a claim. See Klebanowski v. Sheahan,

540 F.3d 633, 639-40 (7th Cir. 2008) (speculation about the possibility of an attack is

insufficient to state a claim for failure to protect). Nevertheless, because these

allegations are concerning, a copy of the motion and this order will be sent to the

Warden.


                                              2
      For these reasons, the court:

      (1) DENIES the motion (ECF 7);

      (2) DIRECTS the clerk to email a copy of the motion (ECF 7) and this order to the

Warden of the Miami Correctional Facility at the Indiana Department of Correction; and

      (3) DIRECTS the clerk to fax or email a copy of the motion (ECF 7) and this order

to the Warden of the Miami Correctional Facility at the Miami Correctional Facility.

      SO ORDERED on March 6, 2020.


                                               s/JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           3
